Case 6:20-cv-02198-WWB-LRH Document 1 Filed 12/02/20 Page 1 of 11 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

  ANGEL ACETTI,                       )
                                      )
        Plaintiff,                    )
                                      )
  v.                                  )                 Civil Case No.: 6:20-cv-2198
                                      )
  CT LILLY PLUMBING, INC.             )
                                      )
        Defendant.                    )
  ____________________________________/

          PLAINTIFF’S COMPLAINT WITH DEMAND FOR JURY TRIAL

         COMES NOW Plaintiff ANGEL ACETTI (“Plaintiff” or “Acetti”), files his

  Complaint against Defendant, CT LILLY PLUMBING, INC. (“Defendant” or “CT Lilly”),

  and in support he states the following:

                                NATURE OF THE CLAIMS

         1.      This is an action for monetary damages, pursuant to Title VII of the Civil

  Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq. (“Title VII”) and Title I of

  the Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101 et seq.

  (“ADA”) to redress Defendant’s unlawful employment practices against Plaintiff including

  Defendant’s unlawful discrimination, harassment, and retaliation against Plaintiff because

  of his race, national origin, and disability leading to his unlawful termination.

                               JURISDICTION AND VENUE

         2.      This Court has jurisdiction over the claims herein pursuant to 28 U.S.C. §§

  1331 and 1343, as this action involves federal questions regarding deprivation of Plaintiff’s

  civil rights under Title VII and the ADA.


                                                1
Case 6:20-cv-02198-WWB-LRH Document 1 Filed 12/02/20 Page 2 of 11 PageID 2




          3.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) because a

  substantial part of the events or omissions giving rise to this action, including Defendant’s

  unlawful employment practices alleged herein, occurred in this District.

                                         THE PARTIES

          4.      Plaintiff, Acetti is a citizen of the United States, and is and was at all times

  material, a resident of the State of Florida, residing in Lake County, Florida.

          5.      Defendant, CT Lilly, is a Florida For Profit Corporation with its principal

  place of business in St. Cloud, Florida.

          6.      Plaintiff worked for Defendant at 7 E 17th St, St Cloud, FL 34769.

          7.      Defendant is an employer as defined by the laws under which this action is

  brought and employs the requisite number of employees.

                             PROCEDURAL REQUIREMENTS

          8.      Plaintiff has complied with all statutory prerequisites to filing this action.

          9.      On February 28, 2020 Plaintiff timely dual-filed a claim with the Equal

  Employment Opportunity Commission (“EEOC”) and the Florida Commission on Human

  Relations (“FCHR”), against Defendant, satisfying the requirements of 42 U.S.C. § 2000e-

  5(b) and (e), based on race, national origin, disability, and retaliation.

          10.     Plaintiff’s EEOC Charge was filed within three hundred days after the

  alleged unlawful employment practices.

          11.     On November 3, 2020 the EEOC issued to Plaintiff his Notice of Right to

  Sue.




                                                 2
Case 6:20-cv-02198-WWB-LRH Document 1 Filed 12/02/20 Page 3 of 11 PageID 3




          12.     This Complaint was filed within ninety days following Plaintiff’s receipt of

  the EEOC’s Notice of Right to Sue.

                                  FACTUAL ALLEGATIONS

          13.     Plaintiff worked for Defendant as a full-time HVAC Foreman.

          14.     Plaintiff is a disabled Hispanic male.

          15.     Plaintiff suffers from Type II Diabetes and Stage III Kidney Disease which

  resulted in a Mini-Stroke.

          16.     Plaintiff notified Defendant about his disabilities.

          17.     Plaintiff’s disabilities substantially limit his major life activities including

  eating, walking, and standing during medical episodes. Plaintiff also required

  hospitalizations as a result of his disabilities.

          18.     At all times relevant, Plaintiff was able to perform the essential functions of

  his job with or without accommodations

          19.     At all times relevant to this action, Plaintiff was a qualified individual with

  a disability within the meaning of the ADA. Plaintiff has an actual disability, has a record

  of being disabled, and/or is perceived as being disabled by Defendant.

          20.     Due to his disability, Plaintiff requested the reasonable accommodation of

  being permitted the occasional day off or to occasionally leave early. Permitting the

  occasional absence did not cause an undue hardship on Defendant.

          21.     On days that Plaintiff experienced medical complications due to his

  disability, Plaintiff informed his superior, Project Manager Junior Beckford (African




                                                  3
Case 6:20-cv-02198-WWB-LRH Document 1 Filed 12/02/20 Page 4 of 11 PageID 4




  American, Jamaican), about his disability flare and requested the reasonable

  accommodation of a day off or a partial shift.

         22.     Plaintiff also provided a copy of a doctor’s note and contacted Kristina Lilly

  (Caucasian, Non-Hispanic), Owner, about his disabilities.

         23.     Mr. Beckford approved Plaintiff’s time off, but willfully neglected to

  properly handle and record Plaintiff’s medical documentation and time off approvals.

  Failing to record Plaintiff’s approved absence as approved and his medical documentation

  was a failure to provide the requested accommodation.

         24.     Mr. Beckford’s failure to accurately record Plaintiff’s time off requests

  resulted in discrepancies in Plaintiff’s file, such as showing Plaintiff as working despite

  having informed Mr. Beckford of his disability related early departure, to establish pretext

  to take adverse actions against Plaintiff.

         25.     Mr. Beckford permitted Plaintiff’s non-disabled counterparts, such as Angel

  (last name unknown) to leave without notice and without repercussions.

         26.     On July 22, 2019, Ed Gaskin, Manager (Caucasian) attempted to terminate

  Plaintiff for allegedly idling in the company truck too long. Plaintiff disputed the

  termination explaining he was waiting for several properly scheduled deliveries that never

  arrived. Despite being exonerated of any wrongdoing, Mr. Gaskin proceeded to strip

  Plaintiff of his privileges to use Defendant’s company truck out of discriminatory animus.

         27.     Defendant’s company truck was Plaintiff’s only mode of transportation, so

  Plaintiff requested permission to continue taking the truck home for a few days to give him




                                               4
Case 6:20-cv-02198-WWB-LRH Document 1 Filed 12/02/20 Page 5 of 11 PageID 5




  time to secure other transportation. Plaintiff sent the request to Mr. Gaskin, Mr. Beckford,

  Ms. Lilly, and Tom Lilly.

         28.     Mr. Gaskin replied stating that he would tell them that Plaintiff was not

  leaving it that night, and he would see what he could do. At no point was Plaintiff given

  any indication that the request was denied.

         29.     Defendant then reassigned Plaintiff’s truck to a Jamaican, African

  American new hire who did not qualify for a truck per Defendant’s own policies.

         30.     On November 15, 2019 Defendant terminated Plaintiff.

         31.     Plaintiff asked for a reason for the termination, but Defendant simply

  provided a pretextual response of “the other job.”

         32.     Plaintiff again asked for a reason for his termination, but Defendant was

  unable to provide one.

         33.     Plaintiff is not the only employee Defendant discriminated against based on

  national origin. For example, Mr. Beckford intentionally called Yariel Morales (male)

  female names like “Ariel,” despite being corrected numerous times to harass Mr. Morales

  for his culturally based name.

         34.     Upon information and belief, Defendant also terminated two Puerto Rican,

  Hispanic employees and a Caucasian employee from Mr. Beckford’s team and replaced

  them with Jamaican, African American candidates, establishing a pattern of discriminatory

  conduct.

         35.     Plaintiff has been damaged by Defendant’s illegal conduct.




                                                5
Case 6:20-cv-02198-WWB-LRH Document 1 Filed 12/02/20 Page 6 of 11 PageID 6




            36.     Defendant’s conduct was willful, wanton, and done with reckless disregard

  for Plaintiff.

            37.     Plaintiff has had to retain the services of undersigned counsel and has

  agreed to pay said counsel reasonable attorneys’ fees.

                                            Count I:
                  National Origin Based Discrimination in Violation of Title VII

            38.     Plaintiff re-alleges and adopts, as it fully sets forth herein, the allegations

  stated in Paragraphs 1-37 above.

            39.     At all times relevant to this action, Plaintiff was in a protected category

  under Title VII because of his national origin (Hispanic).

            40.     Defendant is prohibited under Title VII from discriminating against

  Plaintiff because of his national origin regarding discharge, employee compensation, and

  other terms, conditions, and privileges of employment.

            41.     Defendant violated Title VII by unlawfully targeting and discriminating

  against Plaintiff based on his national origin.

            42.     Defendant intentionally discriminated against Plaintiff based on his national

  origin.

            43.     As a direct and proximate result of Defendant’s unlawful and discriminatory

  conduct in violation of Title VII, Plaintiff has suffered and continues to suffer, lost wages,

  lost benefits, as well as severe mental anguish and emotional distress, including but not

  limited to depression, humiliation, embarrassment, stress and anxiety, loss of self-esteem

  and self-confidence, and emotional pain and suffering, for which he is entitled to an award

  of monetary damages and other relief..


                                                  6
Case 6:20-cv-02198-WWB-LRH Document 1 Filed 12/02/20 Page 7 of 11 PageID 7




         44.     Defendant has engaged in discriminatory practices with malice and reckless

  indifference to Plaintiff’s federally protected rights, thereby entitling him to punitive

  damages.

                                       Count II:
                    Race Based Discrimination in Violation of Title VII

         45.     Plaintiff re-alleges and adopts, as it fully sets forth herein, the allegations

  stated in Paragraphs 1-37 above.

         46.     At all times relevant to this action, Plaintiff was in a protected category

  under Title VII because of his race (Hispanic).

         47.     Defendant is prohibited under Title VII from discriminating against

  Plaintiff because of his race regarding discharge, employee compensation, and other terms,

  conditions, and privileges of employment.

         48.     Defendant violated Title VII by unlawfully targeting and discriminating

  against Plaintiff based on his race.

         49.     Defendant intentionally discriminated against Plaintiff based on his race.

         50.     As a direct and proximate result of Defendant’s unlawful and discriminatory

  conduct in violation of Title VII, Plaintiff has suffered and continues to suffer, lost wages,

  lost benefits, as well as severe mental anguish and emotional distress, including but not

  limited to depression, humiliation, embarrassment, stress and anxiety, loss of self-esteem

  and self-confidence, and emotional pain and suffering, for which he is entitled to an award

  of monetary damages and other relief..

  Defendant has engaged in discriminatory practices with malice and reckless indifference

  to Plaintiff’s federally protected rights, thereby entitling him to punitive damages.


                                                7
Case 6:20-cv-02198-WWB-LRH Document 1 Filed 12/02/20 Page 8 of 11 PageID 8




                                         Count III:
                     Disability Discrimination in Violation of the ADA

          51.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

  stated in Paragraphs 1-37 above.

          52.     At all times relevant to this action, Plaintiff was a qualified individual with

  a disability under the ADA. Plaintiff has an actual disability, has a record of being disabled,

  and/or is perceived as being disabled by Defendant.

          53.     Defendant is prohibited under the ADA from discriminating against

  Plaintiff because of his disability with regard to discharge, employee compensation, and

  other terms, conditions, and privileges of employment.

          54.     Defendant violated the ADA by discharging and discriminating against

  Plaintiff based on his disability.

          55.     Defendant willfully failed to properly provide Plaintiff’s requested

  reasonable accommodation.

          56.     Defendant intentionally discriminated against Plaintiff on the basis of his

  disability.

          57.     As a direct and proximate result of Defendant’s unlawful and discriminatory

  conduct in violation of the ADA, Plaintiff has suffered and continues to suffer, lost wages,

  lost benefits, as well as severe mental anguish and emotional distress, including but not

  limited to depression, humiliation, embarrassment, stress and anxiety, loss of self-esteem

  and self-confidence, and emotional pain and suffering, for which he is entitled to an award

  of monetary damages and other relief.




                                                8
Case 6:20-cv-02198-WWB-LRH Document 1 Filed 12/02/20 Page 9 of 11 PageID 9




         58.     Defendant has engaged in discriminatory practices with malice and reckless

  indifference to Plaintiff’s federally protected rights, thereby entitling him to punitive

  damages.

                                      Count IV:
                     Failure to Accommodate in Violation of the ADA

         59.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

  stated in Paragraphs 1-37 above.

         60.     At all times relevant to this action, Plaintiff was a qualified individual with

  a disability within the meaning of the ADA. Plaintiff has an actual disability, has a record

  of being disabled, and/or is perceived as being disabled by Defendant.

         61.     Plaintiff was able to perform the essential functions of his job at the time of

  his unlawful termination.

         62.     Plaintiff requested reasonable accommodations for his disability.

         63.     Defendant violated the ADA by failing to properly provide the

  accommodation or otherwise engage in the interactive process and terminating Plaintiff on

  the basis of what should have been his reasonable accommodation.

         64.     As a direct and proximate result of Defendant’s unlawful and discriminatory

  conduct in violation of the ADA, Plaintiff has suffered and continues to suffer, lost wages,

  lost benefits, as well as severe mental anguish and emotional distress, including but not

  limited to depression, humiliation, embarrassment, stress and anxiety, loss of self-esteem

  and self-confidence, and emotional pain and suffering, for which he is entitled to an award

  of monetary damages and other relief.




                                               9
Case 6:20-cv-02198-WWB-LRH Document 1 Filed 12/02/20 Page 10 of 11 PageID 10




          65.     Defendant has engaged in discriminatory practices with malice and reckless

   indifference to the Plaintiff’s federally protected rights, thereby entitling him to punitive

   damages.

                                         Count V:
                           Discrimination in Violation of the ADA

          66.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

   stated in Paragraphs 1-37 above.

          67.     At all times relevant to this action, Plaintiff was a qualified individual with

   a disability within the meaning of the ADA. Plaintiff has an actual disability, has a record

   of being disabled, and/or is perceived as being disabled by Defendant.

          68.     Plaintiff was able to perform the essential functions of his job at the time of

   his unlawful termination.

          69.     Plaintiff requested reasonable accommodations for his disability.

          70.     Defendant violated the ADA by terminating Plaintiff on the basis of his

   disability and need for reasonable accommodations.

          71.     As a direct and proximate result of Defendant’s unlawful and discriminatory

   conduct in violation of the ADA, Plaintiff has suffered and continues to suffer, lost wages,

   lost benefits, as well as severe mental anguish and emotional distress, including but not

   limited to depression, humiliation, embarrassment, stress and anxiety, loss of self-esteem

   and self-confidence, and emotional pain and suffering, for which he is entitled to an award

   of monetary damages and other relief.




                                                10
Case 6:20-cv-02198-WWB-LRH Document 1 Filed 12/02/20 Page 11 of 11 PageID 11




          72.     Defendant has engaged in discriminatory practices with malice and reckless

   indifference to the Plaintiff’s federally protected rights, thereby entitling him to punitive

   damages.

                                    PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, requests this Honorable Court:

          a)      Enter judgment requiring Defendant to pay back wages and back benefits

   found to be due and owing at the time of trial, front-pay, compensatory damages, including

   emotional distress damages, in the amount to be proved at trial, punitive damages, and

   prejudgment interest thereon;

          b)      Granting Plaintiff costs and an award of reasonable attorneys’ fees

   (including expert witness fees); and

          c)      Award any other and further relief as this Court deems just and proper.

                                          JURY DEMAND

          Plaintiff hereby requests a trial by jury on all triable issues herein.

                                                  Respectfully Submitted:

                                                  /s/ Zane A. Herman
                                                  Zane A. Herman
                                                  Florida Bar No.: 120106
                                                  Spielberger Law Group
                                                  4890 W. Kennedy Blvd., Suite 950
                                                  Suite 950
                                                  Tampa, Florida 33609
                                                  T: (800) 965-1570 ext. 105
                                                  F: (866) 580-7499
                                                  Zane.herman@spielbergerlawgroup.com

                                                  Counsel for Plaintiff




                                                 11
